PER CURIAM.
Gary Robinson petitions for writ of mandamus, alleging the district court has unduly delayed acting on his post-judgment of conviction motions. He seeks an order from this court directing the district court to act. We find there has been no undue delay in the district court. Accordingly, although we grant Robinson leave to proceed in forma pauperis, we deny his petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED